DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 09/27/2022 has been entered and considered. Upon entering claim 1 has been amended, claims 10-12 and 14-17 have been canceled.
Response to Arguments
3.	Applicant’s arguments filed 09/27/2022 have been fully considered but are moot in view of the new ground(s) of rejection as further noted. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3, 5-6, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Annis et al. (US 2008/0073327) in view of Johansson et al. (US 2019/0066939).
	Regarding claim 1, Annis teaches a mechanical switching system (see figures 7-10) comprising: a first moveable contact (figs. 7-8: 110) operatively configured to selectively contact a first static contact (figs 7-8: 36); and a second moveable contact (figs 7-8: 112) that is electrically connected in parallel with the first moveable contact (110) and operatively configured to selectively connect a second static contact (figs. 7-8: 38) that is electrically connected in parallel with the first static contact (36), wherein the first and second moveable contacts (110, 112) are mechanically connected to each other to move the mechanical switching system between a closed circuit position (see figure 8) defined by the second movable (112) being in contact with the second static contact (38), and an open circuit position (see figure 10) defined by both the first movable contact (110) being disconnected from the first static contact (36) and the second movable contact (112) being disconnected from the second static contact (38), wherein the first moveable contact (110) contacts the first static contact (36) before the second moveable contact (112) contacts the second static contact (38) as the mechanical switching system is moved from the open circuit position to the closed circuit position, (see figures 7 and 8), wherein the first moveable contact (110) disconnects from the first static contact (36) after the second moveable contact (112) disconnects from the second static contact (38) as the mechanical switching system is moved from the closed circuit position into the open circuit position (see figures 9 and 10).
However, Annis does not explicitly teach wherein the first moveable contact and the first static contact include respective contact points of a first material that is different from a second material included in respective contact points of the second moveable contact and the second static contact, and wherein the second material provides a lower voltage drop than that of the first material.
Johansson teaches the material of the main contact tips may have a high silver content above 80%; while the material of the arcing contact tips may have a high content of tungsten above 50%; since silver and tungsten have different resistance number, they have different voltage drop, (see par. [0011] and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Johansson into the mechanical switching system of Annis in order to prolong the life of the switching device.
Regarding claim 2, furthermore Annis discloses the system, further comprising an actuator (see par. [0009], the suppressor) mechanically connected to the first and second moveable contacts (110, 112), wherein in the open circuit position, the first moveable contact (110) is separated from the first static contact (36) by a first gap that is smaller than a second gap separating the second moveable contact (112) from the second static contact (38) in the open circuit position, (see figures 9 and 10).
Regarding claim 3, furthermore Annis discloses the system, wherein a first spring (see figure 7; the spring is connected to arc contact bridge 110)  mechanically connects between the first moveable contact (110) and the actuator (see figure 7), wherein the first spring is configured to accommodate continued stroke of the actuator moving the second moveable contact (112) after the first moveable contact (110) contacts the first static contact (36), (see figures 7 and 8; and par. [0039]).
Regarding claim 5, furthermore Annis discloses the system, wherein the first and second static contacts (36, 38) and the first and second moveable contacts (110, 112) are all on one side of the actuator, (see figure 7).
Regarding claim 6, furthermore Annis discloses the system, wherein the actuator is a commandable actuator configured to actuate between the open and closed circuit positions based on input, (see figures 7and 8; and par. [0009] and [0038-0039]; As shown in FIG. 7, moveable contact assembly 108 is an open or nonconducting position 121 wherein electrical current is not communicated through the contactor assembly. As shown in FIG. 8, when it is desired to communicate power through contactor assembly 10, moveable contact assembly 108 is displaced in direction 114 such that arc contact 36 and carry contact 38 of stationary contact 34 electrically engage an arc contact 124 connected to arc contact bridge 110 and a carry contact 126 attached to carry contact bridge 112).
Regarding claim 8, furthermore Annis discloses the system, wherein the first moveable contact (110) includes two separate electrical contact points (124s), and wherein the first static contact (36) includes two respective contact points (36s) aligned for contacting the two separate electrical contact points of the first moveable contact (124s), (see figures 7 and 8).
Regarding claim 9, furthermore Annis discloses the system, wherein the second moveable contact (112) includes two separate electrical contact points (126s), and wherein the second static contact includes two respective contact points (38s) aligned for contacting the two separate electrical contact points (126s) of the second moveable contact (112), (see figures 7 and 8).
Regarding claim 13, furthermore Annis discloses the system, wherein the contacts are configured such that when the mechanical switching system is in the closed circuit position (see figure 8); and further Johansson discloses a first resistance across the first contacts is more than a second resistance across the second contacts, (see par. [0011] and [0033]; the material of the main contact tips may have a high silver content above 80%; while the material of the arcing contact tips may have a high content of tungsten above 50%; and silver and tungsten have different resistance number).           
7.	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Annis et al. (US 2008/0073327) in view of Johansson et al. (US 2019/0066939) and further in view of Kato (US2004/0118237).
	Regarding claim 7, the combination of Annis and Johansson teach the system above, but Annis and Johansson do not explicitly teach wherein the actuator includes a solenoid motor.
Kato teaches an actuator such as a solenoid and a motor is driven in accordance with output signals from the position sensor to drive a transmission switching, (see par. [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kato into the mechanical switching system of Annis and Johansson in order to provide the actuator with a solenoid motor.
Allowable Subject Matter
8.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, taken alone or in combination, fails to teach or fairly suggest “wherein a second spring mechanically connects between the second moveable contact and the actuator, wherein the second spring is configured to accommodate continued stroke of the actuator moving after the second moveable contact contacts the second static contact.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836